Citation Nr: 1815041	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for hypertension to include as due to herbicide exposure 

2.  Entitlement to an initial rating in excess of 50 percent prior to April 8, 2016 and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU) prior to April 8, 2016.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney At Law



WITNESSES AT HEARING ON APPEAL

Veteran and M. G.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is retained by the RO in Fargo, North Dakota.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of that hearing is of record.

In a December 2015 decision, the Board denied entitlement to service connection for hypertension and directed the RO to adjudicate the matter of entitlement to an initial rating in excess of 30 percent for PTSD.  With regard to the issue of hypertension, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued an order granting a July 2016 Joint Motion for Partial Remand (JMPR).  The appeal was returned to the Board for action consistent with the July 2016 JMR and Court Order.  

For clarification purposes, the Board notes that while on remand the Veteran's initial rating was increased from 30 to 50 percent disabling effective April 22, 2008. See January 2016 rating decision.  Thereafter, in a June 2016 rating decision his rating was increased from 50 to 70 percent disabling effective April 8, 2016.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board considers the appeal for a higher initial rating for PTSD to remain pending.  The aforementioned increases are reflected in the title page of this decision. 

Finally, this matter was most recently remanded in December 2016.  At that time, the Board remanded a claim for TDIU as it had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While pending return to the Board, the RO granted entitlement to TDIU effective April 8, 2016.  See November 2017 Rating Decision.  In January 2018, the Veteran, by way of his representative, voiced disagreement with this effective date and requested consideration of entitlement to TDIU prior to April 8, 2016.  In light the record, the Board has recharacterized the issue on appeal as entitlement to a TDIU prior to April 8, 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection 

In August 2017 correspondence, the Veteran, by way of his representative, asserted entitlement to service connection on a secondary basis.  Particularly, he asserts that his HTN was either caused or aggravated by his service-connected PTSD.  The record is currently negative for an opinion as to this theory of entitlement.  Therefore, an addendum opinion is required.





Increase Rating

The Veteran's claim of entitlement to an initial PTSD rating in excess of 50 percent prior to April 8, 2016 and in excess of 70 percent thereafter was previously remanded to allow for the Veteran to be issued a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has since issued two SOCs, one in August 2017 and another in November 2017.  The November 2017 SOC addressed entitlement to a rating in excess of 70 percent; and the propriety of this SOC has not been questioned.

Comparatively, the Veteran's attorney asserts that the August 2017 SOC did not adjudicate or even address entitlement to a rating in excess of 50 percent prior to April 8, 2016.  See September 2017 Correspondence.  Rather, the RO only readjudicated his previous rating increase from 30 to 50 percent for PTSD.  Upon review of the record, the Board agrees.  

In brief, the August 2017 SOC essentially readjudicated the propriety of the RO's initial awarded of a 30 percent rating from April 22, 2008 forward.  Within the decision, the RO indicates its basis for increasing the Veteran's rating from 30 to 50 percent disabling, but at no point discusses a rating in excess of 50 percent.  The Board emphasizes that there has never been a question as to whether the Veteran's original 30 percent rating was proper; it was not.  To that end, by assigning the Veteran a 50 percent rating from his original date of claim the RO has already conceded its initial issuance of a 30 percent rating was improper.  See January 2006 Rating Decision.  Readjudication of this decision was irrelevant to the matter at hand; specifically entitlement to a rating in excess of 50 percent from his date of service connection April 22, 2008 until his 70 percent increase effective April 8, 2016.

That said, the August 2017 SOC is devoid of discussion as to entitlement to a rating in excess of 50 percent, it also does not address or indicate consideration of clinical or lay evidence dated after 2014.  In light of the aforementioned inadequacies, the Board finds that the Veteran has yet to be issued an SOC adjudicating entitlement to a rating in in excess of 50 percent prior to April 8, 2016 for his service-connected PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Therefore this matter is remanded.  Manlincon, supra.

Finally, given the nature of the aforementioned, the Board will not bifurcate the issue of entitlement to a rating in excess of 70 percent from April 6, 2018, but instead defer judgment.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  

TDIU

With respect to the claim for entitlement to a TDIU prior to April 8, 2016, this matter must be deferred.  Here, the Board finds that the determination as to a rating in excess of 50 percent prior to April 8, 2016 for PTSD may potentially effect the outcome of the claim for TDIU prior to April 8, 2016.  Therefore adjudication of the underlying TDIU claim at this juncture would be inappropriate.  Id.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran an SOC with regard to the specific portion of his claim addressing entitlement to an initial rating in excess of 50 percent prior to April 8, 2016.  This SOC must consider all evidence of record from date of service connection April 22, 2008 until April 8, 2016 and address whether such evidence is sufficient for a rating in excess of 50 percent for PTSD.  



2. The RO should obtain an opinion from the March 2017 examiner, or another appropriate medical professional as to whether the Veteran's hypertension is related to his service-connected PTSD.  

a. Specifically, whether it is at least as likely as not (50 percent probability or more) that the hypertension is caused or aggravated by his service-connected PTSD.  

b. In rendering this opinion please directly address the noted symptomatology associated with the Veteran's PTSD and indicate whether his symptoms could adversely affect or cause his hypertension.

Note, VA examination and private clinical records indicate he suffered from an array of symptoms including depression, anxiety, panic attacks, suspiciousness, and sleep impairment.  See generally, April 2014 and June 2016 VA Examination Report and October 2017 Dr. J. S., Ph.D.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.



3. After the requested development has been completed, readjudicate the issues remaining on appeal, to include TDIU prior to April 8, 2016.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




